


Exhibit 10.29

 

FORM OF STOCK UNIT AWARD AGREEMENT

 

THE MACERICH COMPANY

 

STOCK UNIT AWARD AGREEMENT
2003 EQUITY INCENTIVE PLAN

 

Participant Name:

 

 

Soc. Sec. No.:

 

 

No. Stock Units:

 

(1)

 

 

 

Vesting
Schedule:

 

[ 33 1/3% of the Stock Units (as defined below) on each anniversary of the Award
Date, beginning [first anniversary] and ending [third anniversary].  ]

 

 

 

Award Date:

 

                      , 20

 

THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
“Corporation”), THE MACERICH PARTNERSHIP L.P., a Delaware limited partnership
(the “Operating Partnership”), and the employee named above (the “Participant”),
and is delivered under The Macerich Company 2003 Equity Incentive Plan, which
includes any applicable programs under the Plan (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Plan, the Corporation has granted to the Participant
with reference to services rendered and to be rendered to the Company, effective
as of the Award Date, a stock unit award (the “Stock Unit Award” or “Award”),
upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the Plan.

 

2.                                      Grant.  Subject to the terms of this
Agreement and the Plan, the Corporation grants to the Participant a Stock Unit
Award with respect to an aggregate number of Stock Units (the “Stock Units”) set
forth above.  The consideration for the shares issuable with respect to the
Stock Units on the terms set forth in this Agreement includes services and the
rights hereunder in an amount not less than the minimum lawful consideration
under Maryland law.

 

--------------------------------------------------------------------------------

(1) Subject to adjustment under Section 6.2 of the Plan and the terms of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

3.                                      Vesting.  The Award shall vest and
become nonforfeitable (subject to Section 6.4 of the Plan), with respect to the
portion of the total number of Stock Units comprising the Award (subject to
adjustment under Section 6.2 of the Plan) on each of the anniversaries of the
Award Date until the Award is fully vested, as reflected in the Vesting
Schedule above, subject to earlier termination or acceleration as provided
herein or in the Plan.  The vesting of the Stock Units shall at all times be
treated as a series of separate payments (on the respective vesting dates) for
purposes of Section 409A of the Code.

 

4.                                      Continuance of Employment Required. 
Except as otherwise provided in Sections 8(c) or 9 or pursuant to the Plan, the
Vesting Schedule requires continued service through each applicable vesting date
as a condition to the vesting of the applicable installment and rights and
benefits under this Agreement.  Partial service, even if substantial, during any
vesting period will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or service as herein provided in Section 8 below or
under the Plan.

 

5.                                      Dividend and Voting Rights.

 

(a)                                  Limitations on Rights Associated with
Units.  The Participant shall have no rights as a stockholder of the
Corporation, no dividend rights (except as expressly provided in
Section 5(b) with respect to Dividend Equivalent Rights) and no voting rights,
with respect to the Stock Units and any shares of Common Stock underlying or
issuable in respect of such Stock Units until such shares of Common Stock are
actually issued to and held of record by the Participant.  No adjustments will
be made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of the stock certificate.

 

(b)                                  Dividend Equivalent Rights Distributions. 
As of any applicable dividend or distribution payment date, the Participant
shall receive a cash payment on the dividend payment date in an amount equal to
the amount of the Dividend Equivalent Rights multiplied by the number of Units
in the Account as of the applicable dividend record date.

 

6.                                      Restrictions on Transfer.  Prior to the
time they vest, neither the Stock Units comprising the Award nor any other
rights of the Participant under this Agreement or the Plan may be transferred,
except as expressly provided in Section 1.8 and 4.1 of the Plan.  No other
exceptions have been authorized by the Committee.

 

7.                                      Timing and Manner of Distribution with
Respect to Stock Units. Any Stock Unit credited to a Participant’s Stock Unit
Account will be distributed in shares of Common Stock as it vests.  The
Participant or other person entitled under the Plan to receive the shares shall
deliver to the Company any representations or other documents or assurances
required pursuant to Section 6.4 of the Plan.  Pursuant to Section 1.7 of the
Plan, fractional share interests shall be disregarded, but may be accumulated. 
The Committee, however, may determine that cash, securities or other property
will be paid or transferred in lieu of fractional share interests.

 

8.                                      Effect of Termination of Employment.

 

(a)                                  Forfeiture after Certain Events.  Except as
provided in Sections 8(c) and 9 hereof, the Participant’s Stock Units shall be
extinguished to the extent such Stock Units have

 

2

--------------------------------------------------------------------------------


 

not become vested upon the date the Participant is no longer employed by the
Company for any reason, whether with or without cause, voluntarily or
involuntarily.  Whether the Participant is no longer employed by the Company
shall be determined in a manner that is consistent with the definition of
“separation from service” under Section 409A of the Code and the Treasury
Regulations thereunder, based on whether the facts and circumstances indicate
that the Company and the Participant reasonably anticipate that no further
services will be performed after a specified date or that the level of bona fide
services the Participant would perform after such date would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed over the immediately preceding 36 months (or the full period
of service if less than 36 months).  If an entity ceases to be a Subsidiary that
is considered to be a single employer or service recipient with the Corporation
(as defined in Treasury Regulations Section 1.409A-1(h)(3)), such action shall
be deemed to be a termination of employment of all employees of that entity, but
the Committee, in its sole and absolute discretion, may make provision in such
circumstances for accelerated vesting of some or all of the remaining Stock
Units held by such employees, effective immediately upon such event.

 

(b)                                  Termination of Stock Units.  If any Stock
Units are extinguished hereunder, such unvested, extinguished Stock Units,
without payment of any consideration by the Company, shall automatically
terminate and the related Stock Unit Account shall be cancelled, without any
other action by the Participant, or the Participant’s Beneficiary or Personal
Representative, as the case may be.

 

(c)                                  Qualified Termination Upon or Following
Change in Control Event.  [Subject to Section 18,] if the Participant upon or
not later than 12 months following a Change in Control Event has a Qualified
Termination (as defined in Section 7.1(gg) of the Plan) or terminates his or her
employment for Good Reason, then any portion of the Award that has not
previously vested shall thereupon vest, subject to the provisions of Sections
6.2(a), 6.2(e), 6.4 and 6.5 of the Plan and Sections 11 and 12 of this
Agreement; provided, however, that in no event shall restrictions on the Stock
Units lapse or the Stock Units vest earlier than six months after the date
hereof.  As used in this Agreement, the term “Good Reason” means a termination
of employment by the Participant for any one or more of the following reasons,
to the extent not remedied by the Company within a reasonable period of time
after receipt by the Company of written notice from the Participant specifying
in reasonable detail such occurrence, without the Participant’s written consent
thereto: (1)  an adverse and significant change in the Participant’s position,
duties, responsibilities or status with the Company;  (2)  a change in the
Participant’s principal office location to a location farther away from the
Participant’s home which is more than 30 miles from the Participant’s principal
office;  (3)  the taking of any action by the Company to eliminate benefit plans
without providing substitutes therefor, to materially reduce benefits thereunder
or to substantially diminish the aggregate value of the incentive awards or
other fringe benefits; provided that if neither a surviving entity nor its
parent following a Change in Control Event is a publicly-held company, the
failure to provide stock-based benefits shall not be deemed Good Reason if
benefits of comparable value using recognized valuation methodology are
substituted therefor; and provided further that a reduction or elimination in
the aggregate of not more than 10% in aggregate benefits in connection with
across the board reductions or modifications affecting persons similarly
situated of comparable rank in the Company or a combined organization shall not
constitute Good Reason;  (4)  any reduction in the Participant’s Base Salary; or
(5)  any material breach by the Company of any written

 

3

--------------------------------------------------------------------------------


 

employment or management continuity agreement with the Participant.  For
purposes of the definition of “Good Reason,” the term “Base Salary” means the
annual base rate of compensation payable as salary to the Participant by the
Company as of the Participant’s date of termination, before deductions or
voluntary deferrals authorized by the Participant or required by law to be
withheld from the Participant by the Company, and salary excludes all other
extra pay such as overtime, pensions, severance payments, bonuses, stock
incentives, living or other allowances, and other benefits and perquisites.

 

(d)                                  Delayed Payment.  Notwithstanding the
foregoing, solely to the extent that a delay in payment is required in order to
avoid the imposition of any tax under Section 409A of the Code, if a payment
obligation under this Agreement arises on account of the Participant’s
“separation from service” (within the meaning of Section 409A of the Code) while
the Participant is a “specified employee” (as determined for purposes of
Section 409A(a)(2)(B) of the Code in good faith by the compensation committee of
the Board), then payment of any amount or benefit provided under this Agreement
that is considered to be non-qualified deferred compensation for purposes of
Section 409A of the Code and that is scheduled to be paid within six (6) months
after such separation from service shall be paid without interest on the first
business day after the date that is six months following the Participant’s
separation from service.

 

9.                                      Effect of Total Disability, Death or
Retirement.  If the Participant incurs a Total Disability that is also a
“disability” as defined in Section 409A of the Code and Treasury Regulations
thereunder or dies while employed by the Company, then any portion of his or her
Award that has not previously vested shall thereupon vest, subject to the
provisions of Sections 6.4 and 6.5 of the Plan.  If the Participant’s employment
with the Company terminates as a result of his or her Retirement, the Committee
may, on a case-by-case basis and in its sole discretion, provide for partial or
complete vesting immediately upon Retirement of that portion of his or her Award
that has not previously vested.

 

10.                               Adjustments Upon Specified Events.  Upon the
occurrence of certain events relating to the Corporation’s stock contemplated by
Section 6.2 of the Plan, the Committee shall make adjustments as it deems
appropriate in the number and kind of securities or other consideration that may
become payable with respect to the Award.  If any adjustment shall be made under
Section 6.2 of the Plan or a Change in Control Event shall occur and the Stock
Unit Award is not fully vested upon such Event or prior thereto, the amount
payable in respect of the Stock Unit Award may be made payable in the securities
or other consideration (the “Restricted Property”) payable in respect of the
Common Stock.  Such Restricted Property shall become payable at such times and
in such proportion as the Stock Unit Award vests.  Notwithstanding the
foregoing, to the extent that the Restricted Property includes any cash, the
commitment hereunder shall become an unsecured promise to pay an amount equal to
such cash (with earnings attributable thereto as if such amount had been
invested, pursuant to policies established by the Committee, in interest
bearing, FDIC insured (subject to applicable insurance limits) deposits of a
depository institution selected by the Committee) at such times and in such
proportions as the Stock Unit Award vests.  Notwithstanding the foregoing, the
Stock Unit Award and any Common Stock payable in respect of the Stock Unit Award
shall continue to be subject to such proportionate and equitable adjustments (if
any) under Section 6.2 of the Plan consistent with the effect of such event on
stockholders generally, as the Committee determines to be necessary or
appropriate, in the number, kind and/or character of shares of Common Stock

 

4

--------------------------------------------------------------------------------


 

or other securities, property and/or rights payable in respect of Stock Units
and Stock Unit Accounts credited under the Plan.  All rights of the Participant
hereunder are subject to those adjustments.

 

11.                               Possible Early Termination of Award.  As
permitted by Section 6.2(b) of the Plan, and without limiting the authority of
the Committee under other provisions of Section 6.2 of the Plan or Section 8 of
this Agreement, the Committee retains the right to terminate the Award, to the
extent it has not vested, upon a dissolution of the Corporation or a
reorganization event or transaction which the Corporation does not survive (or
does not survive as a public company in respect of its outstanding common
stock).  This Section 11 is not intended to prevent future vesting of the Award
if it (or a substituted award) remains outstanding following a Change in Control
Event.

 

12.                               Limitations on Acceleration and Reduction in
Benefits in Event of Tax Limitations.

 

(a)                                  Limitation on Acceleration. 
Notwithstanding anything contained herein [(except as otherwise provided in
Section 18 hereof)] or in the Plan or any other agreement to the contrary, in no
event shall the vesting of any Stock Unit be accelerated pursuant to Section 6.3
of the Plan or Section 8(c) hereof to the extent that the Company would be
denied a federal income tax deduction for such vesting or the distribution of
shares of Common Stock in respect of the Award because of Section 280G of the
Code and, in such circumstances, the Stock Units not subject to acceleration
will continue to vest in accordance with and subject to the other provisions
hereof.

 

(b)                                  Reduction in Benefits.  If the Participant
would be entitled to benefits, payments or coverage hereunder and under any
other plan, program or agreement which would constitute “parachute payments,”
then notwithstanding any other provision of this Agreement or of any such other
plan, program or agreement, such “parachute payments” shall be reduced or
modified in such manner, if any, as may be specified in [the MCA referenced in
Section 18 hereof, in which case the provisions of Section 12(a) hereof shall
not apply, and, to the extent permitted by the MCA, thereafter, as specified in]
this Agreement prior to any reduction or modification being made under any other
then-existing agreement between the Company and the Participant (other than any
Stock Unit Award Agreement under the Plan).  If any “parachute payment”
reduction provisions become applicable under this Agreement and one or more
other Stock Unit Award Agreements under the Plan, then the “parachute payments”
under this Agreement and such other Stock Unit Award Agreement(s) shall be
reduced or modified in reverse chronological order of the scheduled vesting
dates of the “parachute payments” under all such agreements (the Stock Units
with the latest scheduled vesting date reduced or modified first) so that the
Company is not denied federal income tax deductions for any “parachute payments”
because of Section 280G of the Code.

 

(c)                                  Determination of Limitations.  The term
“parachute payments” shall have the meaning set forth in and be determined in
accordance with Section 280G of the Code and regulations issued thereunder.  All
determinations required by this Section 12, including without limitation the
determination of whether any benefit, payment or coverage would constitute a
parachute payment, the calculation of the value of any parachute payment and the

 

5

--------------------------------------------------------------------------------


 

determination of the extent to which any parachute payment would be
nondeductible for federal income tax purposes because of Section 280G of the
Code, shall be made by an independent accounting firm (other than the
Corporation’s outside auditing firm) having nationally recognized expertise in
such matters selected by the Committee.  Any such determination by such
accounting firm shall be binding on the Corporation, its Subsidiaries and the
Participant.

 

13.                               Tax Withholding.  Upon payment of Dividend
Equivalent Rights and/or the distribution of shares of Common Stock in respect
of a Participant’s Stock Unit Account, the entity within the Company last
employing the Participant shall have the right at its option to (a) require the
Participant (or the Participant’s Personal Representative or Beneficiary, as the
case may be) to pay or provide for payment in cash of the amount of any taxes
which the Company may be required to withhold with respect to such payment or
distribution or (b) deduct from any amount or property payable to the
Participant the amount of any taxes which the Company may be required to
withhold with respect to such payment or distribution.  In any case where a tax
is required to be withheld in connection with the delivery of shares of Common
Stock under this Agreement, the Committee may permit the Participant to elect,
pursuant to such rules and subject to such conditions as the Committee may
establish, to have the Company reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of shares valued at their then
Fair Market Value, to satisfy such withholding obligation.

 

14.                               Notices.  Any notice to be given under the
terms of this Agreement shall be in writing and addressed to the Corporation at
its principal office located at 401 Wilshire Boulevard, Suite 700, Santa Monica,
California 90401, to the attention of the Corporate Secretary and to the
Participant at the address given beneath the Participant’s signature hereto, or
at such other address as either party may hereafter designate in writing to the
other.

 

15.                               Plan.  The Award and all rights of the
Participant with respect thereto are subject to, and the Participant agrees to
be bound by, all of the terms and conditions of the provisions of the Plan,
incorporated herein by reference, to the extent such provisions are applicable
to Awards granted to Eligible Persons.  The Participant acknowledges receipt of
a copy of the Plan which is made a part hereof by this reference, and agrees to
be bound by the terms thereof.  Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Committee do not (and shall not be deemed to) create any rights
in the Participant unless such rights are otherwise in the sole discretion of
the Committee specifically so conferred by appropriate action of the Committee
under the Plan after the date hereof.

 

16.                               No Service Commitment by Company.  Nothing
contained in this Agreement or the Plan constitutes an employment or service
commitment by the Company, affects the Participant’s status as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by the Company, interferes in any way with the
right of the Company at any time to terminate such employment, or affects the
right of the Company to increase or decrease the Participant’s other
compensation or benefits.  Nothing in this Section, however, is intended to
adversely affect any independent contractual right of the Participant without
his or her consent thereto.  Employment for any period of time (including a
substantial period of time) after the Award Date will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following

 

6

--------------------------------------------------------------------------------


 

a termination of employment as provided in Section 3 or 8 above if the express
conditions to vesting set forth in such Sections have not been satisfied.

 

17.                               Limitation on Participant’s Rights. 
Participation in this Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and shall not be construed as creating a
trust.  Neither the Plan nor any underlying program, in and of itself, has any
assets.  The Participant shall have only the rights of a general unsecured
creditor of the Company (or applicable Subsidiary) with respect to amounts
credited and benefits payable in cash, if any, on Stock Unit Account(s), and
rights no greater than the right to receive the Common Stock (or equivalent
value) as a general unsecured creditor with respect to Stock Units, as and when
payable thereunder.

 

[18.                           Other Agreements.  If any provision of this
Agreement is inconsistent with any provision of the Management Continuity
Agreement between the Corporation and Participant and as it may be amended from
time-to-time (the “MCA”), the provisions of the MCA shall control and shall be
deemed incorporated herein by reference.]  [This provision and the language in
brackets in Sections 8(c), 12(a) and 12(b) are to be included only in agreements
with Participants subject to the MCA.  ]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions of this Agreement and of the
Plan.

 

THE MACERICH COMPANY
(a Maryland corporation)

 

By:

 

 

 

Richard A. Bayer

 

 

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.
(a Delaware limited partnership)

 

 

By:

The Macerich Company

 

 

(its general partner)

 

 

By:

 

 

 

 

Richard A. Bayer

 

 

 

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

(City, State, Zip Code)

 

8

--------------------------------------------------------------------------------
